1
2
                                                                  Judge: Timothy W. Dore
3
                                                                  Chapter: 7
4                                                                 Hearing Date: October 4, 2019
                                                                  Hearing Location:
5                                                                         Judge Dore’s Courtroom
                                                                          700 Stewart Street #8106
6                                                                         Seattle, WA 98101
7                                                                 Time: 9:30 a.m.

8
9
10
10                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
11
11
12
12    IN RE:                                          CHAPTER 7 PROCEEDING
                                                      NO. 18-11838
13
13
      KATHLEEN ANN ESTABROOK,
14
14                                                    DEBTOR’S RESPONSE TO TRUSTEE’S
                                                      MOTION TO DENY DEBTOR EXEMPTION
15
15                                   Debtor.          CLAIM IN PERSONAL INJURY
                                                      SETTLEMENT PROCEEDS
16
16
17
17
18
18             Debtor, Kathleen Ann Estabrook, by and through her attorney, Jonathan Smith, hereby replies
19
19    to the Trustee’s Motion to Deny Debtor Exemption Claim in Personal Injury Settlement Proceeds. In
20
20
      support thereof, Debtor states the following:
21
21
                  Under 11 U.S.C. §522(d)(11)(D), the debtor may receive a payment, not to exceed
22
22
      $23,675.00, on account of personal bodily injury, not including pain and suffering or compensation
23
23
24
24    for actual pecuniary loss, of the debtor or an individual of whom the debtor is a dependent. The

25
25
26
26
      Debtor’s Response to Trustee’s Motion to                                ADVANTAGE LEGAL GROUP
27
27    Deny Debtor Exemption Claim in Personal                                     12207 NE 8TH STREET
                                                                                  BELLEVUE, WA 98005
      Injury Settlement Proceeds - 1                                                Tel: (425) 452-9797
28
28
                                                                                    Fax: (425) 440-7681




     Case 18-11838-TWD          Doc 65     Filed 09/27/19    Ent. 09/27/19 15:36:20      Pg. 1 of 3
1     debtor sustained a personal injury from a car accident. The car accident caused her to undergo doctor
2     visits and rehabilitation for injuries she personally sustained from the car accident.
3
                   The debtor filed amended schedules on July 30, 2019, thirty two days after the meeting of
4
      creditors was held on June 28, 2019. June 28, 2018 was a Saturday. The amendment was filed on July
5
      30, 2019, a Monday. In addition, the Trustee filed his Chapter 7 Trustees Initial Report on July 2,
6
7     2018, 4 days after the Meeting of Creditors was held and concluded. If the Court used the entry of the

8     Chapter 7 Trustees Initial Report of July 2, 2018, the debtor would have filed her amendment within
9     the 30 day period or at least by August 2, 2018.
10
10
                   . Furthermore, at the time the schedules were disclosed, the actual value of the claim was
11
11
      still “unknown.” Therefore, the debtor could not indicate a true dollar value on her amended
12
12
      schedules.
13
13
14
14    WHEREFORE, Debtor respectfully requests that the Chapter 7 Trustee’s Motion to Deny Debtor

15
15    Exemption Claim in Personal Injury Settlement Proceeds.
16
16
              DATED, this 27th day of September, 2019.
17
17
18
18
                                                              /s/ Jonathan Smith
19
19                                                            Attorney for Debtor
                                                              Jonathan Smith WSBA #27372
20
20                                                            Advantage Legal Group
                                                              12207 NE 8th Street
21
21                                                            Bellevue WA 98005
                                                              Tel: (425) 452-9797
22
22                                                            Fax: (425) 440-7681
                                                              jonathan@advantagelegalgroup.com
23
23
24
24
25
25
26
26
      Debtor’s Response to Trustee’s Motion to                                     ADVANTAGE LEGAL GROUP
27
27    Deny Debtor Exemption Claim in Personal                                          12207 NE 8TH STREET
                                                                                       BELLEVUE, WA 98005
      Injury Settlement Proceeds - 2                                                     Tel: (425) 452-9797
28
28
                                                                                         Fax: (425) 440-7681




     Case 18-11838-TWD           Doc 65     Filed 09/27/19      Ent. 09/27/19 15:36:20         Pg. 2 of 3
1
2
3
4
5
6
7
8
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
      Debtor’s Response to Trustee’s Motion to                         ADVANTAGE LEGAL GROUP
27
27    Deny Debtor Exemption Claim in Personal                              12207 NE 8TH STREET
                                                                           BELLEVUE, WA 98005
      Injury Settlement Proceeds - 3                                         Tel: (425) 452-9797
28
28
                                                                             Fax: (425) 440-7681




     Case 18-11838-TWD       Doc 65    Filed 09/27/19   Ent. 09/27/19 15:36:20    Pg. 3 of 3
